Citation Nr: 1800670	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-11 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from May 1945 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss and tinnitus.  He served in the Merchant Marines in both the Atlantic and Pacific war zones.  See DD 214.  The Veteran reported that he served in the Coast Guard and Merchant Marines for a year and two months.  See December 2013 VA Examination.  

The Veteran underwent a VA examination in December 2013.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus, and determined the disorders were less likely than not related to service.  However, the examiner also indicated that no service treatment records were available for review.  

The claims file contains a May 2014 document indicating that Merchant Marines did not have service treatment records, but the document described a procedure through which in-service medical records could be obtained through the Health Resources and Services Administration (HSRA) of the Department of Health and Human Services (HHS).  The claims file does not reflect that the AOJ took steps to obtain any available in-service medical records through this alternate procedure.  

A remand is needed to attempt to obtain any relevant, outstanding in-service medical records.  The Board notes that the DD 214 of record indicates Merchant Marine service from May 1945 to August 1945.  The Veteran, however, reported Coast Guard and merchant Marine service for over a year.  The Veteran's full military personnel record may contain additional records probative to the claim on appeal.  Further, the AOJ should take steps to obtain in-service medical records through the procedure described in the May 2014 document in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center and obtain a complete copy of the Veteran's military personnel records.  Additionally, follow all current development procedures for obtaining the Veteran's Merchant Marine in-service medical records.  See M21-1, Part III.iii.2.F.4.a-g.  

If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  After completing the actions detailed above, and any additional development deemed necessary, readjudicate the claims.  If any benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

